Case 3:20-cv-00059-HTW-LGI Document1 Filed 01/31/20 Page 1of5

—— ee
SOUTHERN DIS RICT OF MISSISSIPP

FILED

JAN 31 2020
ARTHUR JOHNSTON

  
   
   

  
  

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

DEPUTY

   

 

ELOY GUAJARDO AND
FELIPE MARTINEZ PLAINTIFFS

VS. CIVIL ACTION NO.: 2. 2Q0v 5Q- HtW-L RA

COMPLETE LOGISTICS, LLC
AND CHRISTOPHER ALSOBROOK DEFENDANTS

COMPLAINT
(JURY TRIAL REQUESTED)

COMES NOW the Plaintiffs, Eloy Guajardo and Felipe Martinez (hereafter “Plaintiff”
and/or “‘Mr. Guajardo” and/or “Mr. Martinez”), by and through their attorney(s) of record, and files
this Complaint as follows:

I PARTIES

1. Mr. Guajardo is an adult citizen of the state of Mississippi, and presently resides at 5096
Highway 80 West, Jackson, Mississippi 39209.

2. Mr. Martinez is an adult citizen of the state of Texas, and presently resides at 1505 Ward
Road, Apartment 205, Baytown, Texas 77520.

3. Defendant Complete Logistics, LLC, is a corporation organized under the laws of the
State of Georgia with its principal place of business therein at 316 Mayfield Drive, Monroe, Georgia
30655. This Defendant’s registered agent for service of process is Shannon Sturgill whose address
is 681 Hillside Drive, Grayson, Georgia, 30017. This Defendant corporation does not have a
certificate of authority to transact business in the State of Mississippi. This Defendant may be
served with process of this Court as a nonresident motorist pursuant to Miss. Code Ann. §13-3-63.

4. Defendant Christopher Alsobrook is believed to be an adult resident of the State of

Georgia whose last known address is 2522 Brentwood Court, Decatur, Georgia 30032. This
Case 3:20-cv-00059-HTW-LGI Document 1 Filed 01/31/20 Page 2 of 5

Defendant may be served with process of this Court as a nonresident motorist pursuant to Miss.
Code Ann. §13-3-63.
Il. JURISDICTION

5. This Court has jurisdiction over the subject matter of this civil action pursuant to 28
U.S.C. § 1332 as it is between citizens of different states, and the amount in controversy exceeds
$75,000 exclusive of interests and costs.

6. This Court has jurisdiction over the Defendants pursuant to Miss. Code Ann. $13-
3-57 as those Defendants transacted business in the State of Mississippi and committed torts against
residents of the State of Mississippi. This Court’s exercise of jurisdiction over the Defendants is in
accordance with the Fourteenth Amendment of the United States Constitution as the Defendants
had and have sufficient contacts with the State of Mississippi.

Ill. VENUE

7. This Court is the proper venue for this action pursuant to 28 U.S.C. §1391(a)(2) as
a substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in this judicial
district.

IV. FACTS

8. This lawsuit arises from a motor vehicle collision which occurred on April 11, 2018.
On that date Plaintiffs were stopped in traffic westbound on Countyline Road in Ridgeland,
Mississippi in Mr. Guajardo’s 2001 Ford F-150. Mr. Guajardo was driving, and Mr. Martinez was
his passenger.

9. At the time of the collision, Defendant Alsobrook was driving a 2008 Freightliner.
The Freightliner was owned by Defendant Complete Logistics, LLC, and Defendant Alsobrook was

acting within the course and scope of his employment with Defendant Complete Logistics at the
Case 3:20-cv-00059-HTW-LGI Document1 Filed 01/31/20 Page 3 of 5

time of the collision.

10. At the time of the collision, Mr. Guajardo was stopped in traffic when he was struck
in rear by Defendant Alsobrook.

11. The collision resulted in personal injuries to the Plaintiffs. The Plaintiffs were
transported from the scene of the collision to the hospital by ambulance.

V. NEGLIGENCE CLAIMS AGAINST DEFENDANT ALSOBROOK

12. Defendant Alsobrook was negligent in:
a. Failing to maintain control of his vehicle;
b Failing to drive at a reasonable rate of speed;
C. Failing to maintain a proper lookout;
d. Failing to avoid a collision with a vehicle in front of him and
é. Upon information and belief, violation of various Federal Motor Carrier

Safety Regulations; and,
f. Other acts of negligence to be demonstrated at trial.

13. Defendant Alsobrook’s negligence was a proximate cause of the collision in

question, the Plaintiffs’ personal injuries and the Plaintiffs’ damages resulting from their injuries.
VI. NEGLIGENCE CLAIMS AGAINST DEFENDANT COMPLETE LOGISTICS, LLC

14. Defendant Alsobrook was acting with in the course and scope of his employment by
Complete Logistics, LLC, and the latter is therefore vicariously liable for the injuries suffered by
Plaintiffs as a result of Alsobrook’s negligence under the doctrine of respondeat superior.

[5. Upon information and belief, Complete Logistics was also negligent in its hiring,
supervision and retention of Defendant Alsobrook.

16. Upon information and further belief, Complete Logitics was negligent through
Case 3:20-cv-00059-HTW-LGI Document 1 Filed 01/31/20 Page 4 of 5

violation of various Federal Motor Safety Regulations pertaining to Mr. Alsobrook and his vehicle.
Dh Defendant Complete Logistics’ negligence was a proximate cause of the collision in
question, the Plaintiffs personal injuries and the Plaintiffs’ damages resulting from their personal
injuries.
VII. DAMAGES
18. Asa result of the Defendants’ negligence and the collision described herein, both

Plaintiffs suffered personal injuries.

19. As a result of their personal injuries, both Plaintiffs are entitled to recovery of:
a. Past, present and future medical expenses;
b. Pain and suffering;
C. Past, present and future lost income;
d. Mental anguish and emotional distress resulting from their physical injuries;
and
& Any other category of damages available under the law whether or not set

forth specifically herein.
WHEREORE, Plaintiffs Eloy Guajardo and Felipe Martinez demand judgment against the
Defendants for the damages set forth herin and for any such other relief as the Court deems proper

under the circumstances.

RESPECTFULLY SUBMITTED,

ELOY GUAJARDO AND

TA
BY: :

SAMUEL F.‘CREASEY, ESQ.
Case 3:20-cv-00059-HTW-LGI

OF COUNSEL:
SAMUEL F. CREASEY, Esq. (MSB#99555)
MORGAN & MORGAN, PLLC

4450 OLD CANTON ROAD, SUITE 2
JACKSON, MS 39211

TELEPHONE: (601) 949-3388
FACSIMILE: (601) 949-3399

ATTORNEY FOR PLAINTIFF

Document 1 Filed 01/31/20 Page 5of5
